H. Brown, J.,
concurring in part and dissenting in part. I agree with the majority that appellant’s conviction should be affirmed. However, I must respectfully dissent from the judgment so far as it upholds the sentence of death.
As the majority correctly holds in Part II of its opinion, it was error for the trial court to exclude the proffered testimony of Randy Coffenberger that Grant Swackhammer claimed that he, and not appellant, killed White.
R.C. 2929.04(C) prescribes that capital defendants “shall be given great latitude” in presenting mitigating evidence. The purpose of this prescription is to carry out the constitutional requirement that the defendant be able to present all relevant mitigating evidence for the sentencer’s consideration. Lockett v. Ohio (1978), 438 U.S. 586; Eddings v. Oklahoma (1982), 455 U.S. 104; Skipper v. South Carolina (1986), 476 U.S. 1. Clearly, the trial court violated this principle when it ruled that Coffenberger’s testimony was inadmissible. It is also clear that this error prejudiced appellant. Throughout the case, appellant claimed that he did not personally kill "White and, therefore, was not the principal offender. This claim was bolstered by the absence of blood stains on appellant’s clothing, excepting his shoes, which bore traces of blood, insufficient for analysis. Had the jury accepted appellant’s theory, he probably would not have been sentenced to death. Given the fact that Coffenberger’s testimony was critical to appellant’s mitigation effort, we must engage in dangerous speculation to conclude that the jury would have reached the same verdict had this evidence been admitted and considered.
The United States Supreme Court has repeatedly held that the exclusion of relevant mitigating evidence in the penalty phase of a capital trial requires that the sentence of death be vacated. E.g., Skipper, supra (exclusion of testimony on defendant’s successful *127adjustment to prison life invalidates sentence of death); Lockett, supra (statutory exclusion of mitigating evidence constitutionally invalid). Unfortunately, after recognizing this error, the majority claims that it is cured by our independent reweighing of the aggravating and mitigating circumstances.
In support of its contention that appellate reweighing is a universal remedy, the majority cites Clemons v. Mississippi (1990), 494 U.S. ____, 108 L. Ed. 2d 725, 110 S. Ct. 1441, and State v. Lott (1990), 51 Ohio St. 3d 160, 555 N.E. 2d 293. Neither case supports this sweeping pronouncement.
In Clemons, supra, the United States Supreme Court held that the Mississippi courts did not violate the federal Constitution when they affirmed a death sentence through independent reweighing after one of two applicable statutory aggravating circumstances had been declared unconstitutional. Clemons does not speak to the erroneous exclusion of mitigating evidence.
In Lott, supra, we did hold that our independent reweighing rectified “whatever errors the trial court may have committed,” id. at 170, 555 N.E. 2d at 304, but that case is distinguishable. Lott waived his right to a jury and was tried by a three-judge panel; the errors he alleged dealt with the manner in which the trial judges weighed the aggravating and mitigating evidence, not with the admission or exclusion of evidence. Further, we did not base our decision wholly upon the existence of independent reweighing. We went on to discuss Lott’s propositions of law in detail, and held that the alleged errors were either nonexistent or harmless beyond a reasonable doubt. Thus, there were no prejudicial errors for our independent reweighing to rectify.
Where the only error is that the courts below failed to give the correct weight to various aggravating and mitigating circumstances, this court’s independent review is a sufficient safeguard. See, e.g., State v. Brewer (1990), 48 Ohio St. 3d 50, 56-57, 549 N.E. 2d 491, 498. However, where the error is that the jury was not permitted to hear and consider significant mitigating evidence, our review, no matter how carefully and correctly done, is not sufficient. It is always possible that the sentencing jury, the trial judge, or the court of appeals might have taken a different view had this evidence been admitted; both the Constitution and the death penalty statutes require that appellant be given these opportunities.1 Our reweighing is not a substitute for the right to a recommendation from the sentencing jury.
Accordingly, I would vacate the sentence of death and remand the case for resentencing in accord with State v. Penix (1987), 32 Ohio St. 3d 369, 513 N.E. 2d 744.
Wright, J., concurs in the foregoing opinion.

 Appellant was also subjected to prosecutorial misconduct, as the majority notes in Part I of its opinion. Clearly, the prosecutor should not have commented on appellant’s not guilty plea, nor should he have attempted to scare the jury by placing the murder weapon in appellant’s hand during cross-examination, and then playing on the jurors’ emotions by asking them if the sight “shock[ed]” or “worried” them.
I can concur in the majority’s conclusion that this misconduct was not prejudicial or plain error requiring reversal of appellant’s conviction. However, these improper arguments reinforce my view that a reweighing of the evidence at this level is no substitute for the right to be sentenced by a jury.